                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         LEIGHANNE RIISE,
                                   7                                                        Case No. 4:19-cv-03097-KAW
                                                        Plaintiff,
                                   8                                                        ORDER TO FILE DISMISSAL WITHIN
                                                 v.                                         40 DAYS
                                   9
                                         NAVAGIS INTERNATIONAL LLC,                         Re: Dkt. No. 14
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On August 30, 2019, Plaintiff filed a notice of settlement. Accordingly, as requested,

                                  14   Plaintiff shall file a dismissal within 40 days of this order, absent any extension ordered by the

                                  15   Court. The October 22, 2019 case management conference remains on calendar.

                                  16          IT IS SO ORDERED.

                                  17   Dated: September 3, 2019

                                  18                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                  19                                                    United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
